DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao (US 2003/0170112).
Regarding claim 1, Kao teaches a mixed-flow impeller (40) for an electric submersible pump (11), the mixed flow impeller comprising: 
a lower end (see annotated Fig 4 below) and an upper end (see annotated Fig 4 below); 
a hub (see annotated Fig 4 below) that comprises a through bore (40) that defines an axis (Fig 4); 
a lower shroud ring (see annotated Fig 4 below) that extends to a shroud wall (see annotated Fig 4 below); 
blades (44, 46) that extend at least in part radially outward from the hub to the shroud wall (Fig 4) wherein each of the blades comprises a leading edge (see annotated Fig 4 below) and a trailing edge (see annotated Fig 4 below); 
a lower guard ring (see annotated Fig 4 below) disposed radially outwardly from the lower shroud ring wherein the lower guard ring comprises an axially facing diffuser clearance surface (see annotated Fig 4 below) that is disposed axially between the leading edges of the blades and the lower end (Fig 4).

    PNG
    media_image1.png
    410
    944
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Patel (US 2017/0211582).
Regarding claim 3, Kao does not set forth the lower guard ring comprises at least one bleed hole.
Patel teaches the impeller comprises at least one bleed hole (310), to provide pressure balance between the pump stages.
The teaching of balancing the pressure between two sides of the impeller is analogous to having the bleed hole in the lower guard ring, because the bleed hole in the lower guard ring would allow the pressure of the fluid to balance between the adjacent chambers separating the diffuser and the impeller.
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Kao with the teachings of Patel to have the lower guard ring comprises at least one bleed hole, in order to balance the pressure.
Regarding claim 4, Kao teaches an upper guard ring (see annotated Fig 4 above).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Gay (US 2004/0091352) is the closest piece of prior art in regards to the limitations of claim 2.  Gay in Fig 9  shows deformed portions which potentially could be interpreted as the balance ring and the lower guard ring, but that interpretation would still not meet all of the limitations of claim 2 because there is no diffuser clearance surface that is radially outward of what could be interpreted as the lower balance ring.  There is no teaching or suggesting in Gay that would fix those deficiencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745